IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE

              GIOVANNA A. STURGILL v. STATE OF TENNESSEE

                     Appeal from the Circuit Court for Montgomery County
                           No. 40300162     Michael R. Jones, Judge



                       No. M2008-02609-CCA-R3-PC- Filed June 17, 2009


The Petitioner, Giovanna A. Sturgill, appeals from the order of the trial court dismissing her petition
for post-conviction relief as time-barred. The State has filed a motion requesting that this Court
affirm the judgment of the trial court pursuant to Rule 20 of the Rules of the Court of Criminal
Appeals. We grant the State’s motion and affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed Pursuant
              to Rule 20, Rules of the Tennessee Court of Criminal Appeals

DAVID H. WELLES, J., delivered the opinion of the court, in which JERRY L. SMITH and ROBERT W.
WEDEMEYER, JJ., joined.

Giovanna A. Sturgill, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Clark B. Thornton, Assistant Attorney
General; and John W. Carney, District Attorney General, for the appellee, State of Tennessee.



                                    MEMORANDUM OPINION

       The record before us reflects that on July 15, 2005, the Petitioner pleaded guilty to and was
convicted of aggravated child abuse and second degree murder. In accordance with her plea
agreement, she received an effective sentence of thirty-five years to be served in the Department of
Correction.

       On September 30, 2008, the Petitioner filed a petition for post-conviction relief. The trial
court determined that the petition was barred by the one-year statute of limitations and summarily
dismissed the petition. It is from the order of the trial court dismissing the petition that the Petitioner
appeals.
        A person in custody under a sentence of a court of this state must petition for post-conviction
relief within one year of the date of the final action of the highest state appellate court to which an
appeal is taken, or if no appeal is taken, within one year from the date on which the judgment
becomes final. See Tenn. Code Ann. § 40-30-102(a). If the petition is not filed within one year,
consideration of the petition by the trial court is barred. Id. It is apparent from the record in this case
that the petition was not filed within the time allowed by the statute of limitations.

         Our legislature has provided only limited exceptions to the application of the statute of
limitations. See Tenn. Code Ann. § 40-30-102(b). The Petitioner alleged in her petition that she is
entitled to post-conviction relief primarily because she received the ineffective assistance of counsel
prior to entering her guilty plea. Although the Petitioner alleges that the statute of limitations should
be tolled, an examination of the petition and the arguments presented on appeal reveal no facts or
grounds under which due process would require that the statute of limitation not be strictly applied
to the petition nor any reason supporting any other exception to the application of the statute of
limitations.

        We conclude that the trial court did not err by summarily dismissing the petition for post-
conviction relief as time-barred. Accordingly, the State’s motion is granted and the judgment of the
trial court is affirmed in accordance with Rule 20, Rules of the Court of Criminal Appeals.


                                                         ___________________________________
                                                         DAVID H. WELLES, JUDGE




                                                   -2-